Citation Nr: 1019528	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1977 to February 1983 and from December 1996 to November 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in December 2008, of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for a dental condition for 
the purpose of receiving VA outpatient dental treatment is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The Veteran has severe periodontitis and has had periodontal 
surgery, which is not the result of trauma during service.  


CONCLUSION OF LAW

Periodontal disease is not a disability for the purpose of VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

On the question of whether service connection for a dental 
condition for compensation is warranted, the facts are not in 
dispute that the Veteran currently has periodontal disease, 
and as the law and not the facts are dispositive, the 
provisions of the VCAA do not apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150.  For 
Class I service-connected dental conditions for which 
disability compensation may be provided, the types of dental 
conditions covered are loss of teeth due to bone loss of the 
body of the maxilla or the mandible due to trauma or disease 
such as osteomyelitis, but not periodontal disease.  
38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. § 
17.161(a).

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met, and not for compensation.  38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 17.161.





Analysis

The service dental records in 1983 only contained a temporary 
record.  The service dental records in May 2005 show the 
Veteran had cavities filled.  

After service, private dental records show that in January 
2006 the Veteran had severe periodontitis.  

As the evidence shows the Veteran's dental condition consists 
solely of periodontal disease, which is not the result of 
trauma during service, there is no factual or legal basis to 
establish service-connected for the purpose of VA disability 
compensation under 38 C.F.R. §§§ 3.381 and 4.150.

As the preponderance of the evidence is against the claim of 
service connection for periodontal disease for the purpose of 
VA disability compensation, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental condition, periodontal 
disease, for the purpose of VA disability compensation is 
denied.  




REMAND

A claim for service connection for a dental disorder is also 
a claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302 (1993). 

A Veteran may be entitled to service connection for dental 
conditions including periodontal disease for the sole 
purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 17.161.  

In this case, the RO has not determined whether the Veteran 
is eligible for VA outpatient dental treatment.  

Also VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile. 38 
C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Make another request for service 
dental records for the period of 
service from December 1996 to November 
2005.

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e).

2. Adjudicate the claim of whether the 
Veteran is eligible for VA outpatient 
dental treatment for periodontal disease. 
If the benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


